Name: 91/380/ECSC: Decision of the Representatives of the Governments of the Member States meeting within the Council of 15 July 1991 on the opening of a zero-duty tariff quota for flat-rolled products of silicon- electrical steel
 Type: Decision
 Subject Matter: nan
 Date Published: 1991-07-27

 Avis juridique important|41991D038091/380/ECSC: Decision of the Representatives of the Governments of the Member States meeting within the Council of 15 July 1991 on the opening of a zero-duty tariff quota for flat-rolled products of silicon- electrical steel Official Journal L 204 , 27/07/1991 P. 0051 - 0051DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES MEETING WITHIN THE COUNCIL of 15 July 1991 on the opening of a zero-duty tariff quota for flat-rolled products of silicon-electrical steel (91/380/ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, HAVE DECIDED AS FOLLOWS: Sole Article For the period from 1 July 1991 to 30 June 1992, the Benelux countries may be granted a zero-duty tariff quota in respect of imports from non-member countries of 300 tonnes of cold-rolled, grain-oriented flat-rolled products of silicon-electrical steel falling under CN codes ex 7225 10 91 and ex 7226 10 30 of a width either exceeding 500 mm or, of 600 mm or more, of a thickness of not more than 0,23 mm, which, under a current af 50 Hz and a magnetic flux of 1,7 T, have a nominal magnetic reversal loss of 0,8 Watt/kg or less, determined by the Epstein method. Done at Brussels, 15 July 1991. The President P. BUCKMAN